970 So. 2d 863 (2007)
Ramad TERRY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3207.
District Court of Appeal of Florida, Fourth District.
November 28, 2007.
*864 Ramad Terry, Punta Gorda, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant filed a rule 3.850 motion seeking postconviction relief. The trial judge denied the motion without ordering a response from the state or attaching records to refute the claims. The court also did not state any reason for the denial in its order. "When a trial court denies a rule 3.850 motion without an evidentiary hearing, it must `either state its rationale in its decision or attach those specific parts of the record that refute each claim presented in the motion.'" Smith v. State, 956 So. 2d 1266, 1267 (Fla. 4th DCA 2007) (quoting Anderson v. State, 627 So. 2d 1170, 1171 (Fla.1993)). As the trial court's order in this case does neither, we summarily reverse and remand the trial court's order denying appellant's rule 3.850 motion for the attachment of records that conclusively refute the allegations of the motion or for an evidentiary hearing. See Fla. R.Crim. P. 3.850(d); Dieudonne v. State, 958 So. 2d 516 (Fla. 4th DCA 2007); Hayes v. State, 958 So. 2d 571 (Fla. 4th DCA 2007).
WARNER, STEVENSON and HAZOURI, JJ., concur.